Citation Nr: 1752252	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post-concussion syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on several periods of active duty including July 1999 to December 2002, October 2003 to October 2007, July 2009 to May 2011, August 2012 to May 2013, September 2013 to December 2014, and January 2015 to May 2015.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction currently lies with the St. Petersburg, Florida RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that the Veterans previous examination was conducted in February 2012.  At that time, the examiner noted that the Veteran suffered "mild memory loss," but otherwise did not suffer any impairment in judgment, social interation, or neurobehavioral effects from his disability.  Since that time however, the Veteran reported in March 2014 that he sufferes from loss of memory from the first nineteen years of his life, "even the identity of many family members... which has greatly affected my relationship with my immediate family."  Additionally, private treatment records dated January 2014 note that the Veteran suffers from "difficulty concentrating and maintaining focus" and that he suffers anxiety and depression that has manifested in "nocturnal panic attacks."  
 
As it appears that the Veteran's symptoms from his disability have worsened since the last examination, a new examination is required to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403(1997). 

Additionally, it appears that the Veteran continues to receive VA treatment for his disability.  Updated VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for his post-concussion disability disability (i.e., update the records of his VA treatment to the present time).

2. Thereafter, the AOJ should arrange for an appropriate examination to assess the nature and current severity of the Veteran's service-connected post-concussion syndrome.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, including the private physician's letter dated January 2014.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

a) Describe all symptoms of the Veteran's service-connected post-concussion syndrome, including symptomatology for all facets listed under Diagnostic Code (DC) 8045 (memory, judgement, social interation, orientation, motor activity,visual spatial orientation, subjective symptoms, neurobehavioral effects, communication, consciousness),  noting all findings that would allow for application of the rating criteria under DC 8045. 

3. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




